Citation Nr: 1107145	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a 
low back strain.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In an April 2010 decision, the Board denied a disability rating 
in excess of 40 percent for the Veteran's low back strain and 
entitlement to TDIU.  The Veteran appealed the Board's April 2010 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court granted the parties' Joint Motion for 
Remand (Joint Motion), vacating the Board's April 2010 decision 
in its entirety.  The issues were remanded back to the Board for 
development consistent with the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In accordance with the October 2010 Joint Motion, the Board 
observes that further development is required prior to 
adjudicating the Veteran's claims of entitlement to an increased 
rating for low back strain and entitlement to TDIU.  

First, the Joint Motion for Joint Remand asked the Board to apply 
the rule of Mittleider, which requires that when it is not 
possible to separate the effects of the service-connected 
condition from a non-service-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved in 
the appellant's favor, and that such signs and symptoms be 
attributed to the service-connected condition. See Mittleider v. 
West, 11 Vet. App. 181 (1998).  In particular, the Joint Motion 
requested that the Board apply this rule in the context of the 
Veteran's low back strain.  It was noted that the Board found 
that the Veteran's diagnosed lumbar-spine degenerative disc 
disease was not related to his service-connected low back muscle 
strain.  The Board, however, did not cite to any medical evidence 
demonstrating that the two disabilities are unrelated and the 
medical evidence of record, to include VA examination reports in 
June 2006 and June 2009, did not address such a relationship.    

In addition, the Joint Motion for Remand determined that the 
Board failed to provide an adequate statement of reasons or bases 
in its determination that a referral for an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b) was not warranted.  
The Board had determined that there was no objective evidence of 
marked interference with employment solely due to the service-
connected low back muscle strain.  However, as noted above, there 
is no medical evidence distinguishing the effects of the 
Veteran's service-connected and non-service-connected back 
conditions or addressing the possible relationship between these 
conditions.  The Joint Motion emphasized that this was 
significant in that a June 2009 VA examiner opined that the 
Veteran would not be able to perform any work requiring lifting, 
bending, stooping, pushing or pulling but he would be able to 
perform tasks in a sitting position that required the use of his 
upper extremities. 

Therefore, in order to adequately fulfill the Board's duty to 
assist, the Veteran should be afforded another VA medical 
examination in order to address the relationship between the 
Veteran's service-connected and non-service-connected low back 
disabilities, including an opinion distinguishing the 
symptomatology of these disabilities, if possible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board notes 
that, when it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the Veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The examination should also ascertain the current nature 
and severity of the service-connected lumbar spine disorder.  

Moreover, the Joint Motion determined that the Board improperly 
applied 38 38 C.F.R. § 3.321(b) in its TDIU determination and 
that a remand is warranted in order for the Board to provide an 
adequate statement of reasons and bases.  The Board finds, 
however, that the potential exists for a higher evaluation for 
the service-connected low back strain following VA examination 
and thus, the issue of entitlement to TDIU is inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Hence, a remand of this matter is warranted, as well.

Further, to ensure that all due process requirements are met, and 
that the record before the VA examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for an increased rating for a low 
back strain and the claim for TDIU.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

2.  After the above development is completed, 
the Veteran should be afforded a VA 
examination to ascertain the severity of his 
service-connected low back strain.  The 
examiner should discuss the relationship 
between the appellant's service-connected and 
nonservice-connected low back disabilities.  
The examiner should, to the extent possible, 
distinguish the symptoms of the service-
connected low back strain from those 
attributable to any nonservice-connected 
disability to include, but not limited to 
degenerative disc disease of the lumbar 
spine.  If, however, it is not medically 
possible to do so, the examiner should 
clearly so state.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination report should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.

The report must address the range of 
thoracolumbar motion with notations as to the 
point in any arc of motion at which the 
Veteran experiences pain.  The physician must 
identify and completely describe any other 
current symptomatology, including any 
functional loss due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy 
of disuse as to the thoracolumbar spine.  The 
physician should inquire as to whether the 
Veteran experiences flare-ups as to the 
disability.  If so, to the extent possible, 
any additional functional loss or limitation 
of motion during such flare-ups should be 
described. If this is not feasible, the 
physician should so state.  The examiner is 
to comment on the nature and etiology of any 
verified radiculopathy.  A complete rationale 
must be provided for any opinion offered.

3.  After completion of the above, the RO 
should readjudicate the appellant's claims 
for an increased disability rating for his 
service-connected low back strain, to include 
the holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) and for a TDIU.  The RO 
should also consider referral to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service for an 
extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2010) for the Veteran's service-
connected low back strain.  If the case is 
referred to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the Veteran. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



